DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-16 in the reply filed on 11/17/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2021. Applicant has also cancelled claims 17-20 and added new claims 21-24 in the amended claims filed in the response dated 11/17/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-16 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2017/0351169; IDS 09/05/2019) in view of Dziomkina (US 2010/0060870).
Yu is directed to a high durability extreme ultraviolet photomask. Yu illustrates an embodiment in Figure 3. Yu discloses reflective mask 150 includes a substrate 102, a RML or reflective multilayer 104, a capping layer 106 and an absorber layer 108. (Para, 0030). Yu discloses additionally, the reflective mask 150 further includes a protection layer 110 disposed on the absorber layer 108. (Para, 0030). Yu explains in some embodiments, the protection layer 110 may protect the absorber layer 108 from an oxidation of the high absorbing material when the mask is in cleaning process. (Para, 0030). Yu discloses, some of the absorber layer 108 has poor clean resistance and the protection layer 110 can enhance the cleaning durability. (Para, 0030).These disclosures and the illustrations of Figure 3 teach and/or suggest the limitation of claim 1 where a reflective mask comprises a substrate, a reflective multilayer disposed on the substrate, a capping layer disposed on the reflective multilayer, and an absorber layer as well as the limitation of claim 6 where the reflective mask further comprises a protection layer disposed on the absorber layer.   
Yu discloses the RML layer 104 comprises alternating layers of MO/Si or Mo/Be. (Para, 0019). Yu discloses the capping layer is 106 is designed to have strong capability of anti-oxidation to prevent the reflective layer 104 from oxidation and to have resistance to various chemicals. (Para, 0023). In some embodiments, the capping layer 106 includes alloy of ruthenium and a suitable metal “M” (RuM alloy), in which the metal “M” is highly oxygen unreactive. (Para, 0025). Yu explains the RuM alloy is formed with a composition, structure and thickness to effectively prevent oxygen from diffusing through the capping layer 106. (Para, 0025). Yu discloses the RuM alloy of the capping layer 106 is in an amorphous structure. (Para, 0025). Yu discloses some examples of the capping layer 106 includes alloy of Ru and platinum 106 also functions as an anti-oxidation barrier layer to protect the RML 104 from oxidation without degrading the EUV reflectivity from the RML 104. (Para, 0021). These disclosures teach and/or suggest the limitation of claims 2-3. 
Yu discloses the absorber layer 108 is deposited on the capping layer 106 and is further patterned to define an IC pattern thereon, such as according to an IC design layout. (Para, 0029). Yu discloses the absorber layer 108 is designed to absorb radiation light, such as EUV light, during a lithography exposing process. (Para, 0029). Yu explains, that radiation light passes through the openings of the absorber layer 108 and is reflected by the RML 104, thus the IC pattern is imaged to an IC substrate, such as a silicon wafer. (Para, 0029).  Yu discloses the absorber layer 108 may be deposited by chemical vapor deposition (CVD), and is patterned by a suitable procedure, such as electron-beam lithography process and etching. (Para, 0029; Fig.3). These disclosures teach and/or suggest the limitation of claim 1 where the absorber layer carries circuit patterns having openings. 
Yu discloses the protection layer protection layer 110 is chosen to provide effective protection to the absorber layer 108, such as protection from oxidation, etching or damaging during subsequent processes that include etching and cleaning. (Para, 0031). Yu explains the protection layer may be similar to the aping layer in composition or it may include Ru, Ru alloy, oxidized or nitrogenized Ti, Zr or Si, or other suitable material. (Para, 0031). YU discloses, alternatively a SiC film is formed as the protection layer 110. (Para, 0031). These disclosures teach and/or suggest the limitation of claim 6 where the protection layer is made of one selected from the group consisting of Ru, a Ru alloy, titanium oxide, zirconium oxide, silicon oxide, titanium nitride, zirconium nitride and silicon Yu discloses the protection layer 110 is patterned such that to be disposed only on the patterned absorber layer 108. (Para, 0032). Yu discloses 150, the absorber layer 108 is deposited and the protection layer 110 is deposited on the absorber layer 108, then a patterning procedure including lithography process and etching is applied to pattern both the absorber layer 108 and the protection layer 110. (Para, 0032). Yu explains the etching may include one etch step, such as a dry etching, or two etch steps, such as two wet etch steps, to sequentially pattern the absorber layer 108 and the protection layer 110. (Para, 0032). 
Still, the disclosures and illustrations of Yu as discussed above fail to teach and/or suggest the limitation of claim 1 where a reflective mask comprises a photo catalytic layer disposed on the capping layer; where an absorber layer is disposed on the photo catalytic layer, part of photo catalytic layer is exposed; and the photo catalytic layer includes one selected from the group consisting of titanium oxide (TiO2), tin oxide (SnO), zinc oxide (ZnO) and cadmium sulfide (CdS). However, the disclosures and illustrations of Yu in view of the disclosures of Dziomkina provide such teachings. 
Dziomkina is directed to a lithographic apparatus where a coating is applied to a specific surface. (Abstract). Dziomkina discloses the coating is made from at least 99 wt % of at least one of the following: a transition metal oxide; a poor metal oxide, sulfide or selenide; a compound with the formula ATiOn where A is an element from Group 2 of the Periodic Table; or TiO2 doped with a metal from Group 3, 5 or 7 of the Periodic Table, wherein the coating is less than or equal to 49 nm thick. (Abstract). 
Dziomkina discloses an embodiment of the present invention relates to a coating for use in any type of lithographic apparatus. (Para, 0066). Dziomkina discloses the coating is applied to a surface of a component of a lithographic apparatus which may become contaminated, in particular by organic contamination. (Para, 0066). Dziomkina discloses the action of the photocatalyst can aid in cleaning of that contamination. (Para, 0066). Dziomkina explains that UV radiation or desirably radiation with a wavelength of greater than 193 nm can be used to activate the photocatalyst. (Para, 0066). Dziomkina discloses the coating can be used in any 
Dziomkina discloses the photocatalytic layer comprises a material chosen from a class of materials, photocatalytic materials and when applied as a coating, the material induces the degradation of organic contamination with the help of UV radiation leaving the material surface clean from organic contamination. (Para, 0070). Dziomkina also discloses examples of the photocatalysts which may be photoactive transition metal oxides including, but not limited to, TiO2, ZnO, WO3, CaTiO3, SnO2, MoO3, Nb2O5, Fe2O3, Ta2O5, SrTiO3, ZrO2, or mixtures thereof. (Para, 0071). Dziomkina discloses compound semiconductors, such as ZnS, ZnSe and CdS are also useful photocatalysts. (Para, 0071). The disclosures and illustrations of Yu as discussed above in view of these disclosures of Dziomkina teach and/or suggest the limitation of claim 1 where the photocatalytic layer includes one selected from the group consisting of titanium oxide (TiO2), tin oxide (SnO), zinc oxide (ZnO) and cadmium sulfide (CdS). Dziomkina also discloses the coating layer is applied as a thin film such as at a thickness of 49nm or less, 40 nm or less using various conventional methods including sputtering, phase reactive magnetron sputtering, CVD, PECVD, MDCVD, PVD or ALD. (Para, 0076). The disclosures and illustrations of Yu as 
Moreover, the disclosures and illustration of Yu as discussed above in view the disclosures of Dziomkina as discussed above teach and/or suggest the limitations of claims 9-15 and 21-24. 
It would have been obvious to one of ordinary skill in the art at the time of filing of the present application by applicant to modify the teachings of Yu in view of the teachings of Dziomkina because both are directed to reflective masks and Dziomkina provides a coating which prevents contamination of a reflective mask such as the mask disclosed in Yu, which improves the precision of the patterns formed using a reflective mask in a lithographic patterning device so that a desired device is formed.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899